Title: To John Adams from John Marshall, 4 February 1801
From: Marshall, John
To: Adams, John



Sir.
Feby. 4th. 1801

I pray you to accept my grateful acknowledgements for the honor conferd on me in appointing me chief Justice of the United States.
This additional and flattering mark of your good opinion has made an impression on my mind which time will not efface.
I shall enter immediately on the duties of the office & hope never to give you occasion to regret having made this appointment
With the most respectful attachment / I am Sir your Obedt. Servt.

J Marshall